DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on June 16, 2022. Claims 1, 6-7, and 9 are amended; claims 2-3 and 23-26 are canceled.
The applicant contends:
(1) It would not be obvious to modify McInerney’s indexing plate by incorporating the partition wall disclosed by Weaver, as this would restrict the vertical movement of McInerney’s plate (p. 10).
(2) Gurary’s annular ring is not used in conjunction with an indexing plate like that of McInerney’s (p. 10).
(3) The Office’s substitution of Agarwal’s spider fork in place of McInerney’s indexing plate does not address the present claim limitations requiring the arms to “stay…out of and between the downward concave accommodations.” As shown by Figure 2, the arms of Agarwal’s spider fork remain within the station boundary (p. 11). 
In response,
(1) The examiner cites Weaver simply to evidence that interposing partitions within a multi-station processing chamber is both known in the art and advances a compelling objective. That is, Weaver establishes the theoretical advantage of partitioning within McInerney’s apparatus – the combination does not suggest a mechanical incorporation of any kind. Gurary, conversely, is cited for the description of a partition that could be plausibly integrated within McInerney’s processing chamber to promote the objective of fluidic separation among stations. As can now be seen, arguments noting the incongruence between Weaver’s partition structure and McInerney’s chamber configuration are not germane, as the Office does not suggest a structural incorporation.
(2) The examiner concedes that Gurary does not depict an indexing plate but, as shown by Figures 2 and 3 of McInerney, there exist gaps between the walls of the downward concave accommodation and the pedestal, whereby an annular ring of the type disclosed by Gurary could feasibly be disposed and translate freely. 
Given: 1. Weaver’s prior disclosure that fluidic partitioning among the processing stations promotes an objective shared by McInerney, 2. Gurary’s disclosure of a partition which both promotes the aforesaid objective and is structurally compatible with the architecture of McInerney’s processing chamber, one of ordinary skill would have been motivated to integrate said partition within the gap between each downward accommodation and its associated pedestal.
(3) The examiner accepts this characterization and has withdrawn the previous rejections. In view of further consideration, the examiner now understands McInerney to properly address the new material.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “isolating member” of claims 1 and 6;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The isolating member (122) will be interpreted as a ring in accordance with paragraph [0055] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 6, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraphs of both claims 1 and 6 have been amended to stipulate an instance “when the arm does not intend to interact.” It is inappropriate to attribute agency or intent to a mechanical device which lacks the consciousness to render such decisions. Similarly, the final paragraph refers to the arm as being “allowed to stay.” Who or what grants this permission, and according to what terms? The examiner suggests simply deleting “is allowed” and “intend to,” so the limitation would read: …such that the arm remains in a stay space…when the arm does not interact with the substrate… To promote compact prosecution, the examiner will assess the final paragraph under the presumption that the suggested changes have already been codified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney et al., US 6,143,082, in view of Weaver et al., US 2016/0307782, and Gurary et al., US 2005/0217578.
Claim 1: McInerney discloses a semiconductor multi-station process chamber, each station comprising:
A downward concave accommodation defined by plural walls (108a) and receiving a pedestal (116) (Fig. 3);
Wherein the pedestal and said plural walls form a first gap (126a, 128a) therebetween (4, 25-30);
A covering assembly mounted to an upper lid (106) above the pedestal, the assembly including a showerhead plate (136) (4, 40-45);
Wherein the apertures formed in the showerhead may be taken as the “second gap” (Fig. 3).
McInerney is silent regarding the feature of an “isolating member,” but Weaver circumscribes each station of the multi-station chamber with an arcuate isolation member (1115) (Fig. 2, [0042]). This disclosure evidences that mechanical devices providing dedicated isolation within the context of a multi-station chamber are well-established in the art, and that there exists compelling motivation to incorporate these devices within multi-station chambers. Although the nature of Weaver’s platform (1110) does not allow for the retraction of the isolating member, such movement would be compatible with McInerney’s stations given the presence of a first gap in which said member could translate vertically. Gurary offers an archetype of such a design: Figures 3 limn an annular confinement ring (148) vertically moveable between a processing volume and a gap between the pedestal and the surrounding sidewalls [0033]. It would have been obvious to a skilled artisan to integrate a confinement ring of this design within McInerney’s system to achieve the predictable result of restricting processing gases to the appropriate processing volume.
Lastly, regarding the new material, Figure 10 of McInerney depicts a transfer device (104) comprising four, arcuate arms which translate horizontally through each station via a “transferring layer.” As shown by Figures 2 and 3, the horizontal extent of the transfer device (104) is coextensive with the boundary of the downward concave accommodations (108), meaning that the arms remain “between” and “out of” each station when not interacting with the substrate. Although it is unclear if each arm contains a single “extension” or multiple, it should be noted that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
Claim 6: The rejection of claim 1, above, substantially addresses these limitations. In addition, vis-à-vis the recitation of load lock and transfer chambers, McInerney is silent, yet Figure 15 of Weaver renders the entirety of an exemplary processing system. As shown, Weaver provides both load lock and transfer chambers (1100) to facilitate the delivery of substrates to the transfer chamber (1470). It would have been obvious to provide these two chamber types to achieve the predictable result of transitioning substrates between atmospheric and vacuum environments.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Honda et al., US 2012/0000886.
McInerney does not provide a perforated cover. Remedying the deficiency is Honda, who circumscribes a pedestal (12) with an annular perforated cover (15) having plural through holes ([0035], Fig. 1). It would have been obvious to the skilled artisan to incorporate an exhaust plate to prevent turbulence in the effluent flow. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Hiroki, US 5,989,346.
The cited prior art is silent regarding the load lock feature of “stacked layers.” In supplementation, Hiroki provides a pair of stacked load lock chambers (3a, 3b) to enhance throughput (Fig. 28). As McInerney shares this desideratum, it would have been obvious to integrate a second load lock, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Caveney, US 2014/0271083.
McInerney doesn’t teach a second transfer chamber. Caveney, though, contemplates several cluster tool configurations, including one comprising two transfer chambers coupled via a buffer chamber ([0160], Fig. 5). By providing an additional transfer chamber coupled to additional processing chambers, throughput can be enhanced. For this reason, it would have been obvious to provide additional transfer and processing chambers.  
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Agarwal et al., US 2018/0171473. Agarwal discloses a multi-station apparatus comprising central indexing robot having a first extension (220) and a second extension (226) which translate through a transferring layer and rest between two neighboring isolated stations (Fig. 2, [0034]). 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716